            Case 1:20-cv-06676-JPC Document 7 Filed 11/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                         11/10/2020
                                                                       :
JOSUE PAGUADA,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-6676 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
TWININGS NORTH AMERICA, INC.,                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        By Order dated October 8, 2020, this Court directed the parties to appear for a

teleconference on November 10, 2020 at 10 a.m. (Dkt. 6.) No party appeared at the conference.

Accordingly, it is hereby ORDERED that by November 17, 2020, Plaintiff’s counsel, Mars

Khaimov, the only attorney who has thus far appeared in this action, shall submit to the Court a

written explanation for his failure to appear at the November 10, 2020 conference.

        Additionally, the docket reflects that Defendant was served on August 25, 2020, making its

response to the Complaint due September 15, 2020. To date, no Answer or motion has been filed.

Therefore, it is further ORDERED that, no later than November 24, 2020, if Defendant still has not

responded to the Complaint, Plaintiff shall file for a default judgment in accordance with 3.F of this

Court’s Individual Rules and Practices in Civil Cases. In the event Plaintiff fails to seek a default

judgment by November 24, 2020, this Court may dismiss the action for failure to prosecute without

further notice to the parties.

        SO ORDERED.

Dated: November 10, 2020                                   __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
